UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7060


DONNELL HURT,

                Plaintiff – Appellant,

          v.

RICHARD   TRODDEN,  Commonwealth Attorney  for  Arlington
County; WILLIAM WETZONIS, Assistant Commonwealth Attorney
for Arlington County; ARLINGTON COUNTY POLICE DEPARTMENT;
HARRY DENNIS, Attorney at Law and an agent of the
Commonwealth of Virginia,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:11-cv-00625-LO-JFA)


Submitted:   December 15, 2011            Decided:   December 30, 2011


Before AGEE and    DIAZ,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donnell Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donnell       Hurt   appeals     the     district   court’s      order

dismissing    his   42    U.S.C.   § 1983   (2006)     complaint.      We    have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                   Hurt v.

Trodden, No. 1:11-cv-00625-LO-JFA (E.D. Va. July 13, 2011).                    We

dispense     with   oral    argument      because    the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2